                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                               )
KOLCRAFT ENTERPRISES, INC.                     )
                                               )
             Plaintiff,                        )      No. 09-CV-03339
                                               )
      v.                                       )
                                               )      Judge Edmond E. Chang
CHICCO USA, INC. d/b/a ARTSANA USA             )
INC.,                                          )
                                               )
             Defendant.                        )

                          MEMORANDUM OPINION AND ORDER

      Plaintiff Kolcraft Enterprises owns United States Patent No. 7,376,993 (the

’993 Patent), which covers methods and apparatuses related to infant play gyms.

Kolcraft accused Artsana USA, Inc. of infringing this patent with its own line of infant

play gyms. After many years of litigation, including before the Patent & Trademark

Office, the parties took the case to trial in August 2018. The jury returned a verdict

in favor of Kolcraft on all claims and awarded $3,245,213.10 in damages. Artsana

now moves for judgment as a matter of law, or, in the alternative, a new trial. For its

part, Kolcraft moves for a permanent injunction, prejudgment interest, enhanced

damages, attorneys’ fees, and post-judgment interest. For the reasons explained

below, Artsana is denied judgment as a matter of law. The Court also denies Artsana’s

motion for a new trial, but the motion does present a very close question on whether

to remit the damages award. Ultimately, the Court concludes no. Kolcraft’s motions

for a permanent injunction, prejudgment interest, and post-judgment interest are all
granted. But the Court denies Kolcraft’s motions for enhanced damages and

attorneys’ fees.

                                   I. Background

                                 A. The ’993 Patent

      Kolcraft, a manufacturer of baby products, began developing its Travelin’ Tot

play gym and play-yard product in October 2001. Trial Tr. at 150:21-151:3. To state

the obvious (at least to parents), play gyms are arches from which toys dangle. R.

438.6, ’993 Patent col. 1 ll. 53-62. Two Kolcraft employees—Pete Myers and Joe

Sejnowski—were initially tasked with designing the product. Trial Tr. at 151:19-23.

According to Kolcraft’s President and CEO, Tom Koltun, Myers came up with the idea

to give the play gym four legs that were all connected to a central hub, which allowed

the user to fold the legs down and place the play gym into a carry bag for easy

transportation. Id. at 153:6-16. The play gym could also be connected to a play yard,

a play mat, or a bassinet, which was a unique combination of features in the market.

Id. at 154:1-9. Kolcraft used a Chinese manufacturer, Lerado, to manufacture the

product. Id. at 186:18-23. The Travelin’ Tot launched in December 2002. Id. at 153:22-

25.

      Later on, Kolcraft decided to pursue a patent for the Travelin’ Tot product and

filed an application in May 2003. Id. at 155:6-24, 156:9-11. The application listed both

Myers and Sejnowski as inventors. Id. at 157:7-18. Kolcraft added the words “patent

pending” to the product’s packaging, id. at 158:14-18, although the ’993 patent did

not issue until May 2008, id. at 156:12-13. But by that point, Kolcraft had pulled the

Travelin’ Tot product from the market. Id. at 158:11-13.
                                           2
       The ’993 patent included 31 claims, although only Claims 28-31 and Claim 20

are at issue in this case. Claim 28 describes a method for using the play gym,

specifically:

       A method comprising:

                securing a play gym at least partially above at least one of a
                bassinet and a play yard;

                removing the play gym from at least one of the bassinet and the
                play yard;

                securing the play gym to a mat apart from the play gym and the
                bassinet;

                removing the play gym from the mat; and

                collapsing the play gym, wherein collapsing the play gym
                comprises:

                pulling a leg of the play gym in a direction away from a hub; and

                pivoting the leg into a stored position.

’993 Patent col. 10 ll. 6-18. Claims 29-31 depend on Claim 28, and describe specific

methods of collapsing the play gym for storage. Id. col. 10 ll. 19-27.

       Claim 20, on the other hand, describes an apparatus (rather than a method),

specifically:

       an apparatus comprising

                a floor mat;

                a play gym to suspend an object above the floor mat;

                at least one connector to couple the play gym to the floor mat; and

                at least one fastener to couple the floor mat to at least one of a
                play yard and a bassinet,

                                              3
                wherein the at least one connector comprises a plurality of
                connectors, and the play gym comprises:

                      a hub; and

                      at least two legs, each of the legs having a first end coupled
                      to the hub and a second end dimensioned to be removably
                      coupled to a respective one of the connectors, wherein the
                      at least two legs are pivotably coupled to the hub,

                wherein the connectors are pivotably coupled to the mat.

R. 247, Def. Claim 20 Claim Const. Br. at 3.1

                       B. Artsana’s Original Lullaby Play Gym

       In 2003, a rival manufacturer of baby products, Artsana (doing business as

Chicco at the time), decided to look into designing and producing its own play yard.

Trial Tr. at 502:3-503:1. It reached out to Lerado for help because Mark Messner, the

Vice President of Marketing and Product Development at Chicco, id. at 499:23-25,

had previously worked with the company on various stroller designs for Chicco, id. at

504:7-10. Messner was aware that Lerado was designing products for other

companies at the time. Id. at 505:4-14. After Messner reached out, Lerado employees

showed him a design for a play yard that he believed to have been created by Lerado.

Id. at 505:15-20. The Lerado employees referred to the design as an “open item,”

which, to Messner, meant any customer who wanted to use the design could purchase

it. Id. at 505:15-20, 506:18-25. Artsana first started selling its play yard—the

Lullaby—in 2005. Id. at 507:5-7.



       1Claim  20 was amended during reexamination proceedings, so the text of the current
Claim 20 is slightly different than the text that appeared in the original patent. Def. Claim
20 Claim Const. Br. at 2-3.
                                             4
      The parties dispute when Kolcraft first notified Artsana that it believed the

Lullaby was infringing the ’993 patent. Artsana asserts that it was first notified when

Kolcraft served its Complaint in June 2009. Trial Tr. at 507:8-22. Kolcraft, on the

other hand, put forth evidence that Kolcraft CEO Tom Koltun called Artsana’s CEO,

Greg Mansker, several months before the lawsuit was filed—in March or early April

2009—to give him a “heads up” that Kolcraft believed that the Lullaby was infringing

the patent. Id. at 159:13-161:15. Koltun testified that he told Mansker he should look

into licensing the product from Kolcraft. Id. at 169:1-10. According to Koltun,

Mansker eventually called him back and told him Artsana’s lawyers advised against

licensing, but also that he wanted to avoid litigation. Id. at 168:2-169:10. Koltun

testified that, after that conversation, he felt like he had no choice but to sue Artsana.

Id. at 169:11-13.

                         B. The 2009 Lawsuit and Fallout

      Kolcraft sued both Artsana and Graco (another manufacturer of baby products)

for patent infringement in June 2009. R. 1, Compl. Koltun explained at trial that

Kolcraft discovered Graco’s infringing product, Baby Einstein, after it began

investigating the market for similar products following his conversation with Koltun.

Trial Tr. at 170:12-23. The Complaint initially accused Artsana of infringing claims

1-12 and 18-21, while it accused Graco of infringing claims 22 and 23. Compl. ¶¶ 8,

9. Shortly after the suit was filed, Kolcraft and Graco settled and negotiated a license

for the ’993 patent, which included a 5% royalty on the allegedly infringing Baby

Einstein product. Trial Tr. at 171:8-18. Artsana, on the other hand, requested that

the Patent & Trademark Office (PTO) reexamine the validity of Kolcraft’s patent,
                                            5
which delayed the litigation between the parties. Id. at 177:19-23. The Court detailed

the lengthy procedural history of the reexamination process in the first claim

construction opinion. R. 216, 9/2/16 Claim Const. Order at 2-4. To summarize, the

Patent Trial and Appeal Board eventually affirmed the patentability of Claims 28-31

and Kolcraft amended Claim 20 to be an independent claim. Id. In April 2012,

Kolcraft issued its Initial Infringement Contentions in this case, alleging that in

addition to the claims originally asserted in its Complaint, Artsana had also infringed

Claims 28-31. Id. at 3.

      At the same time as the PTO was reexamining the ’993 patent, Artsana made

several changes to the “Original Design” of the Lullaby product, purportedly to avoid

infringing the ’993 patent. These changes are described and depicted below:




                                          6
      Despite these changes, Kolcraft proceeded with the litigation and the case

eventually went to trial in the fall of 2018. Kolcraft argued at trial that the original

Lullaby design, as well as all of the redesigns, infringed Claims 20 and 28-31 of the

’993 patent. Trial Tr. at 108:22-109:4. Kolcraft also argued that Artsana induced its

customers to infringe Claims 28-31, id. at 109:15-17; Artsana contributed to that

infringement, id. at 110:1-3; and Artsana infringed the patent willfully, id. at 110:19-

20. Both parties presented fact and expert witnesses at trial, including damages

experts. Both of the damages experts opined on a hypothetical reasonable royalty rate

to award Kolcraft if the jury found Artsana liable. Kolcraft’s expert estimated a

reasonable royalty rate of 5.8%. Id. at 578:21-24. Artsana’s expert estimated a

reasonable royalty rate of 2% at the very, very most. Id. at 870:17-20.

      At trial’s end, the jury found for Kolcraft on all claims, concluding that all of

the accused products infringed each asserted Claim of the ’993 patent. R. 413, Verdict

Form. Indeed, the jury found in favor of Kolcraft on all 55 special interrogatories. Id.

It awarded Kolcraft $3,245,213.10, which equates to a 7% royalty rate on Artsana’s

sales of the Lullaby products. Verdict Form at 7. The parties now bring a series of

post-trial motions. Artsana asks for judgment as a matter of law under Rule 50 on all

of Kolcraft’s claims. R. 398, Def.’s 50(a) JMOL; R. 407, Def.’s Renewed 50(a) JMOL;

R. 432, Def.’s 50(b) JMOL. In the alternative, Artsana requests a new trial under

Rule 59. R. 430, Def.’s Mot. New Trial. For its part, Kolcraft has filed motions for a

permanent injunction, R. 438, Pl.’s PI Mot., enhanced damages and attorney’s fees,
R. 440, Pl.’s Mot. Enhanced Damages, and prejudgment interest, R. 423, Pl.’s Mot.

Prejudgment Int.

                                  II. Legal Standards

                                        A. Rule 50

       Under Rule 50(a) of the Federal Rules of Civil Procedure, a district court may

enter judgment against a party who has been fully heard on an issue during a jury

trial if “a reasonable jury would not have a legally sufficient evidentiary basis to find

for the party on that issue.” Fed. R. Civ. P. 50(a). The Court “must construe the facts

strictly in favor of the party that prevailed at trial.” Schandelmeier–Bartels v. Chi.

Park Dist., 634 F.3d 372, 376 (7th Cir. 2011). “Although the court examines the

evidence to determine whether the jury's verdict was based on that evidence, the

court does not make credibility determinations or weigh the evidence.” Id. And the

Court “can strike a piece of evidence from its weighing process only if reasonable

persons could not believe it because it contradicts indisputable physical facts or laws.”

Mejia v. Cook County, Ill., 650 F.3d 631, 633 (7th Cir. 2011) (cleaned up).3 Put another

way, “[d]iscrepancies arising from impeachment, inconsistent prior statements, or

the existence of a motive” will not render testimony excludable. Whitehead v. Bond,

680 F.3d 919, 926 (7th Cir. 2012) (cleaned up).




       3This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citaions have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                             12
                                      B. Rule 59

      A court may grant a motion for a new trial under Rule 59 if the verdict is

against the clear weight of the evidence or the trial was unfair to the moving party.

Clarett v. Roberts, 657 F.3d 664, 674 (7th Cir. 2011). “In passing on a motion for a

new trial, the district court has the power to get a general sense of the weight of the

evidence, assessing the credibility of the witnesses and the comparative strength of

the facts put forth at trial.” Mejia, 650 F.3d at 633 (cleaned up). The district court,

however, may not simply substitute its judgment for the jury’s. “Since the credibility

of witnesses is peculiarly for the jury, it is an invasion of the jury’s province to grant

a new trial merely because the evidence was sharply in conflict.” Whitehead, 680 F.3d

at 928. The standard for granting a new trial is thus relatively high and a motion

requesting as much will only be granted “when the record shows that the jury’s

verdict resulted in a miscarriage of justice or where the verdict, on the record, cries

out to be overturned or shocks our conscience.” Id. at 927-28.

                              C. Permanent Injunction

      “A plaintiff seeking a permanent injunction must satisfy a four-factor test

before a court may grant such relief. A plaintiff must demonstrate: (1) that it has

suffered an irreparable injury; (2) that remedies available at law, such as monetary

damages, are inadequate to compensate for that injury (3) that, considering the

balance of hardships between the plaintiff and defendant, a remedy in equity is

warranted; and (4) that the public interest would not be disserved by a permanent

injunction.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 156-57 (2010)



                                           13
(cleaned up). These principles apply equally to disputes arising under the Patent Act.

eBay, Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).

                             D. Prejudgment Interest

      If a defendant is found liable for infringement, the Court will often award

prejudgment interest, which is the rule, not the exception. Gen. Motors Corp. v. Devex

Corp., 461 U.S. 648, 655-56 (1983). “An award of prejudgment interest serves to make

the patentee whole because the patentee also lost the use of its money due to

infringement.” Crystal Semiconductor Corp. v. TriTech Microelectronics Intern, Inc.,

246 F.3d 1336, 1361 (Fed. Cir. 2001). Any justification for withholding the award

must bear a relationship to the award of prejudgment interest itself. Gen. Motors, 461

U.S. at 655.

          E. Enhanced Damages, Fees, and Post-Judgment Interest

      Finally, § 284 of the Patent Act allows courts to “increase the damages up to

three times the amount found or assessed.” 35 U.S.C. § 284. District Courts, then,

have discretion to decide whether to award enhanced damages and in what amount.

Halo Elecs. v. Pulse Elecs., 136 S.Ct. 1923, 1931-32 (2016). The Supreme Court,

though, has clarified that enhanced damages are reserved for “egregious cases of

culpable behavior.” Id. at 1932. The Court also has discretion to award attorneys’ fees

and post-judgment interest. 35 U.S.C. § 285; 28 U.S.C. § 1961.

                                    III. Analysis

                         A. Defendant’s Rule 50 Motions

      Artsana currently has three motions for judgment as a matter of law pending

before this Court. First, Artsana made two pre-verdict motions under Rule 50(a), R.

                                          14
398 and R. 407, on which the Court reserved ruling. Second, Artsana brought one

post-verdict motion under Rule 50(b). R. 432. Typically, the issues addressed in a

party’s post-verdict motion mirror those addressed in its pre-verdict motion, because

a post-verdict Rule 50(b) motion “can be granted only on grounds advanced in the

pre[-]verdict motion.” Fed. R. Civ. P. 50, Advisory Comm. Notes. 2006 Am. Here, in

its post-verdict briefing, Artsana abandons two of its pre-verdict arguments for

judgment as a matter of law: (1) Kolcraft failed to establish damages prior to June 3,

2009, Def.’s 50(a) JMOL at 20-21; Def.’s Renewed 50(a) JMOL at 20-21; and (2) the

patent is invalid for failing to identify the correct inventors, Def.’s 50(a) JMOL at 23-

26; Def.’s Renewed 50(a) JMOL at 23-26.4

       Because the Court has not yet ruled on Artsana’s Rule 50(a) motions, it will

address all of the arguments made in those motions, even if they were not specifically

renewed in Artsana’s Rule 50(b) motion. The Seventh Circuit has expressly “rejected

the formalistic renewal requirements for motions for judgment as a matter of law

where they serve no purpose.” Holder v. Illinois Dept. of Corrections, 751 F.3d 486,

492 (7th Cir. 2014). Deeming Artsana’s 50(a) arguments to be waived holds no

discernible purpose here, especially when “[a] party who knows the court has taken

a motion for a verdict under advisement has no reason to be surprised that the motion

is still in play.” Id. at 491.




       4Artsana’sinitial Rule 50(a) Motion for Judgment as a Matter of Law and its Renewed
Rule 50(a) Motion for Judgment as a Matter of Law make identical arguments.
                                           15
                            1. Infringement of Claim 20

      Artsana makes two arguments on Claim 20 of the ’993 patent. First, Artsana

contends that none of its products fit the limitation “wherein the connectors are

pivotably coupled to the mat.” Def.’s Rule 50(b) Mot. at 2-5. Artsana asserts that all

of its models—PTX-7, PTX-8, PTX-9, and DTX-296—do not have connectors

“pivotably coupled” to the mat because the stitching—which connects either the

pocket, the plastic ring, or the Velcro attachment to the mat—cannot (in Artsana’s

view) “rotate, turn, or move around a fixed point,” as required by the Court’s

construction of Claim 20. Id. at 4-5.

      Artsana made this same argument to the jury (and in summary judgment

briefing). The jury rejected it, and the evidence readily supports the verdict. The jury

was free to credit testimony from Myers—who is listed as an inventor on the ‘993

patent—that the “connectors” consisted of, depending on the particular design: (1) the

pocket on each corner of the mat and the snap inside; (2) the plastic D-ring on each

corner; or (3) the Velcro attachment, all of which secured the four legs to the mat.

Trial Tr. at 272:11-273:8. These parts pivot along the stitch seam in each corner, so

the jury reasonably found that they fit the definition of “pivotably coupled,” that is,

the parts rotated, turned, or moved around a fixed point. Id. at 273:13-17 (“So if you

take this out, you can see there is a stitch line along the fabric here. And basically—

I will kind of hold this up so you guys can see it—this piece will rotate back and forth

(indicating). So that shows that it’s pivotably coupled along that stitch line.”). There

was nothing inherently “conclusory” about this testimony, as Artsana asserts. See

Def.’s Rule 50(b) Mot. at 4. Myers simply stated his view on the pivotability of the
                                          16
connectors on each model, and testified that the stitching was not a “connector,” but,

rather, a pivot point around which the connectors moved. The jury was free to take

Myers’ testimony at face value and use that (as well as their common sense) to assess

the coupling on the three designs.

      Artsana’s second argument on Claim 20 likewise fails. Artsana argues its

redesigned models, PTX-8 and PTX-9, do not have “at least two legs [that] are

pivotably coupled to the hub,” because a person is only able to move and rotate the

legs around the hub when they are disconnected from the hub. Def.’s Rule 50(b) Mot.

at 5-6. Again, though, Myers’ testimony presented a factual basis for the jury’s

verdict, that is, that the legs “rotate to go into that folded position.” Trial Tr. at

277:17-18. See also id. at 277:20-278:8. He demonstrated to the jurors that all of the

models had legs that could be pulled away from the hub—while still connected—and

then rotated down into a folded position. If the jury credited his interpretation of the

claim’s terms, which they were free to do, the products clearly meet the requirements

of the claim. Construing the evidence reasonably in Kolcraft’s favor, as the Court is

obligated to do, this was enough to find that all Artsana’s Lullaby models infringed

Claim 20.

                         2. Infringement of Claims 28-31

      Artsana next offers several arguments for the contention that there was

insufficient evidence to find that PTX-8 and PTX-9 infringed Claim 28. First,

according to Artsana, PTX-8 and PTX-9 do not meet the requirements of the term

“pivoting the leg into a stored position” because the legs on those models do not move

around a fixed point. Def.’s Rule 50(b) Mot. at 6-7; Def.’s Rule 50(a) Mot. at 10-11;
                                          17
Def.’s Renewed Rule 50(a) Mot. at 10-11. Like before, Myers’s testimony defeats

Artsana’s argument. Myers testified that the user will “pull away and then rotate”

the legs around the hub into the stored position. Trial Tr. at 282:8-19. To be sure,

Myers did not say the literal word “pivot” in that piece of testimony, but he did not

have to. The testimony made clear that the legs were rotating around a fixed point—

their permanent connection to the hub. Id. at 282:10-13 (“So you will see it’s actually

spring-loaded. So you have to pull it away, because normally it’s locked in that open

position. So you have to pull away, and then you can (indicating).”). This was enough

for the jury to find that PTX-8 and PTX-9 infringed that term of Claim 28.

      Second, Artsana argues that no evidence showed that either PTX-8 and PTX-

9 include a specific structure in which the legs would rest when the product is stored,

and, as a result, the redesigned hubs do not infringe Claim 28. Def.’s Renewed Rule

50(a) Mot. at 12-13. This argument likewise fails because Myers testified that the

Artsana hubs had “a pocket for the leg to rest into” and that there was “very much a

resting place for that leg in the [Artsana] product.” Trial Tr. at 318:11-319:23.

Although Myers admitted that the “exact nuances and shapes and details” varied

between Kolcraft’s product and Artsana’s product, that is not nearly the same as

conceding that Artsana’s products altogether lacked a place to put the legs in the

stored position. Indeed, he stated the opposite: the product had a specific position

where the legs rested when it was not in use. So it was not unreasonable for the jury

to find that the redesigned hubs practiced that limitation of Claim 28.




                                          18
      Finally, Artsana argues that Kolcraft presented insufficient evidence of direct

infringement of Claim 28, because there was no evidence Artsana, or someone under

its control, performed all the steps of the claimed method. Def.’s Rule 50(b) Mot. at 7

(citing Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1317 (Fed. Cir. 2009)). See

also Def.’s Rule 50(a) Mot. at 8-9; Def.’s Renewed Rule 50(a) Mot. at 8-9. Artsana also

argues that Kolcraft’s consumer witness, Tiffany Manzella, did not provide enough

support for this claim because she did not own or use PTX-8 or PTX-9, only PTX-7.

      Artsana is right about one thing—Manzella was not able to testify about using

PTX-8 or the PTX-9. But that is not the end of the story. Circumstantial evidence can

be enough to prove direct infringement of a method claim. See, e.g., Lucent

Technologies, 580 F.3d at 1317-18; Cascades Computer Innovation, LLC v. Samsung

Electronics Co. Ltd., 77 F. Supp. 3d 756, 768 (N.D. Ill. 2015); Bayer Healthcare, LLC

v. Zoetis Inc., 2016 WL 4179087, *29 (N.D. Ill. Aug. 8, 2016). Here, the jury was free

to infer from the evidence that a typical user of PTX-8 or PTX-9 would use the product

in the way set forth in Claim 28. For example, Manzella testified that she used PTX-

7, which incorporated many of the same functions as the later redesigns, in the exact

manner outlined in Claim 28. Trial Tr. at 367:19-368:19. And Artsana’s own witness,

Mark Messner, testified that Artsana provides instruction manuals, toll-free 800

customer-service numbers, and other information that help end-users use Lullaby

products, including in ways that infringe Claim 28. Id. at 496:14-497:18.

      What’s more, Artsana’s insistence on direct evidence misapprehends the power

of circumstantial evidence. It is only common sense that a customer would take



                                          19
advantage of all the features offered in a pricey baby product. Put another way,

whatever the initial motivation to buy a Lullaby product, once the consumer owns a

product that can do all of those useful things—separate the play gym from the

bassinet, remove the play gym from the mat, and collapse the play gym—it is common

sense that they would take advantage of all those features. At the very least, a jury

could reasonably so find. Artsana also half-heartedly argues that a jury could not

infer direct infringement of Claim 28 because “there are substantial non-infringing

uses for the [Lullaby] Products.” Def.’s Rule 50(b) Mot. at 8. See also Def.’s Rule 50(a)

Mot. at 9. This argument is unpersuasive. Here, the alleged non-infringing uses—

using the play yard, bassinet, and changing table without the play gym—were not so

dominant that the jury was required to reject the circumstantial evidence of direct

infringement. For these reasons, the Court will not disturb the verdict on Claims 28-

31.

                               3. Indirect Infringement5

       Under 35 U.S.C. § 271(b), a party who “actively induces infringement of a

patent shall be liable as an infringer.” Induced infringement requires knowledge that

the inducing conduct amounts to patent infringement. Global-Tech Appliances, Inc.

v. SEB S.A., 563 U.S. 754, 766 (2011). In determining whether a defendant possessed



       5In its Rule 50(a) motions, Artsana refers to Kolcraft’s indirect infringement claim as
“induced infringement.” Def.’s Rule 50(a) Mot. at 9; Def.’s Renewed Rule 50(a) Mot. at 9. It
also includes a separate section on contributory infringement, although this argument is
sparse and conclusory. Def.’s Rule 50(a) Mot. at 10; Def.’s Renewed Rule 50(a) Mot. at 10.
Artsana combines these arguments into one section on indirect infringement in its Rule 50(b)
motion. Def.’s Rule 50(b) Mot. at 8. The Court addresses the substance of Artsana’s
arguments on induced infringement, contributory infringement, and indirect infringement in
this section.
                                             20
that knowledge, again “direct evidence is not required; rather, circumstantial

evidence may suffice.” Lucent, 580 F.3d at 1322 (cleaned up). Artsana offers three

objections to the jury’s verdict on indirect infringement. First, Artsana asserts that

Kolcraft failed to show direct infringement, a necessary element of an indirect

infringement claim. Def.’s Rule 50(b) Mot. at 8 (citing Lucent Techs, 580 F.3d at 1321-

22). The Court has already held that there was sufficient evidence to find direct

infringement, so this argument is rejected.

      Second, Artsana argues that there was no evidence that it “aided, encouraged,

or instructed others to use the [Lullaby] Products in a manner that infringed claims

20 and 28-31 of the ‘993 Patent.” Def.’s Rule 50(b) Mot. at 9. This is directly

contradicted by testimony that Artsana provided instruction manuals to consumers

and demonstrations to retailers about how to use the Lullaby products. Trial Tr. at

496:14-497:18. Artsana attempts to undermine this evidence by pointing out that

“Kolcraft never identified what parts of the instruction manuals aided, instructed, or

encouraged consumers to infringe the asserted claims.” Def.’s Rule 50(b) Mot. at 9.

But that was not necessary. Circumstantial evidence can be enough to prove intent

to infringe, and Kolcraft was not required to call a witness to testify about the

common-sense use of instruction manuals.

      Finally, Artsana argues that Kolcraft failed to present evidence that the

Lullaby products “do not have substantial non-infringing uses” and that this defeats

the claim as a matter of law. Def.’s Rule 50(b) Mot. at 9 (quoting Vita-Mix v. Basic

Holding, 581 F.3d 1317, 1328 (Fed. Cir. 2009)). But as the Court already explained,



                                          21
the non-infringing uses are neither substantial nor integral to the overall product,

and thus do not undermine a finding of indirect infringement. See Fujitsu Ltd. v.

Netgear, Inc., 620 F.3d 1321, 1330-31 (Fed. Cir. 2010). The jury’s verdict on this claim

will stand.

                                4. Willful Infringement

      Next, Artsana objects to the jury’s finding that it willfully infringed the ’993

patent. Def.’s Rule 50(b) Mot. at 9-12. “Willful infringement is reserved for only the

most egregious behavior such as where the infringement is ‘wanton, malicious, [in]

bad faith, deliberate, consciously wrongful, flagrant, or—indeed—characteristic of a

pirate.” Id. at 9 (quoting Halo Elecs., 136 S. Ct. at 1932). According to Artsana, its

behavior did not exhibit willfulness because (1) when it began making the Lullaby

product, the patent application was still pending, Def.’s Rule 50(b) Mot. at 10; (2)

Artsana believed that Lerado owned the design for the play gym, id. at 11; and (3)

Artsana’s design-arounds were made in good faith, even if they were not successful

in avoiding infringement, id.

      Artsana’s first two arguments relate to its original design, PTX-7. Artsana is

right that the patent had not issued when it first started selling PTX-7, but the

evidence showed that Artsana continued to sell the product even after Kolcraft

notified Artsana of the patent and after this lawsuit was filed. Trial Tr. at 169:1-21;

529:5-22. Artsana also declined to present evidence—from attorneys who supposedly

rendered non-infringement opinions or from anyone else—substantiating its

assertion that it believed PTX-7 was not infringing the patent and that it was acting

in good faith. Finally, Artsana’s own expert conceded that PTX-7 infringes Claim 28
                                          22
of the ’993 patent. Trial Tr. at 766:13-23. This evidence was enough to find that

Artsana willfully infringed the patent via the original design.

       Artsana’s redesigns present a closer call. Although the jury found that PTX-8

and PTX-9 ultimately still infringed the ’993 patent, a redesign undertaken in good

faith will not support a finding of willful infringement. See, e.g., Westvaco Corp. v.

Int’l Paper Co., 991 F.2d 735, 745 (Fed. Cir. 1993); Alloc, Inc. v. Norman D. Lifton

Co., 653 F. Supp. 2d 469, 476 (S.D.N.Y. 2009). Unfortunately for Artsana, it did not

advance any argument that the willfulness finding should have been different as to

the different versions of the Lullaby product.6 Artsana also conceded at trial that it

made no changes to the product packaging or marketing literature of the Lullaby

product to reflect the redesign. Trial Tr. 495:1-496:13. This tended to undermine the

conclusion that the redesigned models were significantly different than the original

design. Id. at 495:6-9 (“Q. There was no way for an end user to know, if they walked

into a store, whether they were buying Plaintiff’s Exhibit 7 or 8 and 9, right? A. If

they didn’t take the unit apart, no.”).

                              5. Reasonable Royalty Rate

       Artsana next contends that Kolcraft did not meet its burden of proof for

establishing reasonable royalty damages, and that the jury’s award of what in effect

is a 7% royalty rate is not supported by the evidence as a matter of law. Def.’s Rule


       6To   be more specific: Artsana declined to argue in the alternative that, even if it
willfully infringed the ’993 patent with its original design, there was insufficient evidence to
find that it did so with the redesigns. The Court might very well have been receptive to this
argument because the question of infringement was much closer regarding PTX-8 and PTX-
9. The Court cannot supply an argument for a party, though, because doing so would deny
the opposing party an opportunity to respond.
                                              23
50(b) Mot. at 12-20. This argument falls short because Artsana has not shown that,

as a matter of law under Rule 50, the jury’s verdict is so outrageously high “as to be

unsupportable as an estimation of a reasonable royalty.” Rite-Hill Corp. v. Kelley Co.,

56 F.3d 1538, 1554 (Fed. Cir. 1995) (en banc) (cleaned up). But this is a very close

call.

        A patentee is entitled to a reasonable royalty on the infringer’s sales, but the

reasonable royalty is “merely the floor below which damages shall not fall.” Lucent

Techs., 580 F.3d at 1324 (cleaned up); see also Rite-Hite Corp.., 56 F.3d at 1544 (“[T]he

language of the statute is expansive, rather than limiting. It affirmatively states that

damages must be adequate, while providing only a lower limit and no other

limitation.”). The jury need not accept the reasonable royalty rate presented by either

party but can instead decide for itself what is a reasonable royalty based on the

evidence submitted. SmithKline Diagnostics, Inc. v. Helena Lab. Corp., 926 F.2d

1161, 1168 (Fed. Cir. 1991). That said, the jury’s award must be reasonably supported

by evidence in the record. Unisplay v. American Elec. Sign, 69 F.3d 512, 517 (Fed.

Cir. 1995).

        Here, both sides presented reasonable royalty rates below the 7% that the jury

eventually awarded. Artsana’s expert, Michael Chapman, opined that a “reasonable

royalty rate shouldn’t be any higher than 2 percent of net sales.” Trial Tr. at 870:19-

20. Kolcraft’s expert, Frank Bernatowicz estimated that a reasonable royalty rate

was 5.8%. Id. at 578:21-24. Despite the gap between these estimates and the final

verdict, evidence presented to the jury supported their award. Bernatowicz provided



                                           24
testimony that supports the jury’s decision to go above his estimate reasonable

royalty rate, at least when the evidence is viewed in a light most favorable to Kolcraft

under Rule 50 (it is a different standard and story under Rule 59, as explained later).

       First, Bernatowicz emphasized that his 5.8% estimation was, in his opinion,

the minimum acceptable royalty rate needed to properly compensate Kolcraft. See

Trial Tr. at 579:2-14. Second, Berntowicz calculated his rate, in part, by looking at a

license agreement for the ’993 patent between Artsana and Graco, which applied a

5% royalty rate. Berntowicz explained to the jury that he believed the 5% royalty rate

applied in that license was “conservative,” because it was negotiated as part of a

settlement agreement between two parties engaged in active litigation. Id. at 546:22-

549:10 (“So as I developed this baseline royalty rate, I looked for the best licensing

evidence, found it in the ’993 Graco license, realizing that it was conservative and

likely less than full value.”).

       Finally, to formulate his opinion, Bernatowicz conducted an analysis of the

well-known Georgia-Pacific factors. Trial Tr. at 545:12-557:19, 563:16-579:1; see also

Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970).

Factors 12 and 13 in the Georgia-Pacific analysis are (12) the part of the profit or

selling price that is customary to allow for the use of the invention; and (13) the part

of the realizable corresponding profit that should be credited to the invention. Id.

Bernatowicz analyzed these factors together and found that, based on that analysis

alone, the reasonable royalty rate was 7.7%. Trial Tr. at 577:22-578:1. This analysis

could have served as a basis for the jury’s award, even though it exceeded



                                          25
Bernatowicz’s final estimation of a reasonable royalty, when combined with the other

evidence that the 5.8% rate was conservative (because the Graco license was

conservative). In Powell v. Home Depot U.S.A., Inc., the jury awarded the plaintiff a

royalty of $7,736 per unit sold, even though the plaintiff’s expert testified that a

reasonable royalty would be no more than $7,000 per unit. 663 F.3d 1221, 1239-41

(Fed. Cir. 2011). Nonetheless, the Federal Circuit upheld the denial of judgment as a

matter of law sought by the infringer, because the same expert “testified that the

scope of possible reasonable royalties was bounded by a range of $2,180 per unit up

to approximately $8,500 per unit.” Id. at 1241. Given Bernatowicz’s analysis and

opinion to the effect that the 5.8% rate was conservative, combined with Rule 50’s

deferential standard, the jury’s chosen royalty rate is supported by a legally sufficient

evidentiary basis.

                                   6. Graco License

       Artsana objects to the damages award on the related but separate ground that

Kolcraft failed to show that the Graco license—relied on by Bernatowicz for his

royalty estimate—was a comparable license to the hypothetical negotiation between

Artsana and Kolcraft. Def.’s Rule 50(b) Mot. at 14-20.7 Artsana alleges that

Bernatowicz failed to account for four unique characteristics of the Graco license that

make it too different from the hypothetical license between Artsana and Kolcraft: (1)

the Graco license resulted from litigation, id. at 16-17; (2) it is not clear whether the

Graco license considered the apportionment between patented and non-patented


       7Artsana   did not make this argument in its Rule 50(a) motions. Because Kolcraft did
not object to this argument as forfeited, though, the Court will proceed to the merits.
                                            26
features, id. at 17-18; (3) the Graco license includes additional intellectual property

outside of the intellectual property Artsana would have licensed, id. at 18; and (4) the

Graco license pre-cleared multiple products from future infringement, id. at 19.

      It is true that these characteristics of the Graco license provide Artsana with

ammunition against the license’s probative force in the hypothetical negotiation

between Kolcraft and Artsana. But the differences are not so strong that they render

the jury’s damage award unreasonable or unsubstantiated as a matter of law. Indeed,

weighing the other way, there are similarities between the Graco license and the

hypothetical license between Kolcraft and Artsana. Both deal primarily with the

same intellectual property (the ’993 patent), arise from the same lawsuit, involve the

same primary negotiator (Kolcraft CEO Koltun), and involve competitors in the same

industry making similar products. Bernatowicz told the jury that it was rare to find

a comparable license that involved the exact same patent and products as the

hypothetical license. Trial Tr. at 463:13-22. Artsana’s expert, although stopping short

of condoning the 5% baseline rate, conceded that the Grace license was “comparable

enough to merit further consideration.” Id. at 854:13-15. So the jury was free to find

that the similarities overcame the differences between the two licenses, making the

comparison between the two acceptable. Virnetx, Inc. v. Cisco Systems, Inc., 767 F.3d

1308, 1330 (Fed. Cir. 2014) (“[W]e have never required identity of circumstances; on

the contrary, we have long acknowledged that any reasonable royalty analysis

necessarily involves an element of approximation and uncertainty.”) (cleaned up).




                                          27
      Artsana also overstates Bernatowicz’s failure to account for the differences

between the licenses in his analysis. Bernatowicz actually did discuss the impact of

the litigation posture on the outcome of the Graco license. Trial Tr. at 546:22-549:10.

He came to a different conclusion about the impact of such a posture than Artsana—

which argues that Graco may have paid a premium to settle litigation quickly—and

the jury could reasonably accept his opinion. Bernatowicz also testified that he spoke

with Koltun about Koltun’s rationale for awarding the license to Graco for a 5%

royalty rate. Id. at 550:17-551:2. Although Bernatowicz did not elaborate on the exact

information he exchanged with Koltun, the jury was free to infer from this fact that

Bernatowicz researched the basis for using the Graco license as a comparison. And

the jury heard the pluses and minuses of the Graco license as a comparator. Artsana

elucidated all the differences during its cross-examination of Bernatowicz. Id. at

586:15-591:14, 594:12-599:6, 602:16-609:19, 611:14-614:21. In light of the record

evidence, this was enough to support the use of the Graco license as a comparable

license in the royalty rate analysis. See Virnetx, Inc., 767 F.3d at 1330 (“[A]ll of the

other differences that Apple complains of were presented to the jury, allowing the

jury to fully evaluate the relevance of the licenses… No more is required in these

circumstances.”).

                            7. Georgia-Pacific Factors

      Artsana next argues that Bernatowicz’s analysis of the Georgia-Pacific factors

did not justify increasing the reasonably royalty rate from 5% to 5.8%. Def.’s Rule




                                          28
50(b) Mot. at 20-23.8 Artsana takes issue with Bernatowicz’s analysis of four of the

Georgia-Pacific factors—5, 12, 13, and 14. Factor 5 is the “commercial relationship

between the licensor and the licensee, such as[] whether they are competitors in the

same territory in the same line of business; or whether they are inventor and

promotor.” Georgia-Pacific Corp., 318 F. Supp. at 1120. Artsana alleges that

Bernatowicz did not properly consider this factor because he did not elaborate on how

the commercial relationship between Kolcraft and Graco may have differed from the

commercial relationship between Kolcraft and Artsana. Def.’s Rule 50(b) Mot. at 20-

21. But that comparison is not necessarily required under Georgia-Pacific, and,

indeed, Artsana cites no case law to support this argument. See Def.’s Rule 50(b) Mot.

at 20-21. Instead, it was enough that Bernatowicz detailed the competitive

relationship between Artsana and Kolcraft as part of his analysis. Trial Tr. at 555:24-

556:24. And if Artsana was so concerned about this alleged shortcoming in

Bernatowicz’s analysis, then they should have brought it up during his cross-

examination. Their failure to do so is no reason to throw out the jury’s damages

award.

      Artsana next objects to Bernatowicz’s analysis of Georgia-Pacific Factors 12

and 13, which (to repeat) instruct consideration of (12) the portion of the profit or

selling price that is customary to allow for the use of the invention; and (13) the

portion of the realizable corresponding profit that should be credited to the invention.



      8Like its other arguments on damages, Artsana failed to make this argument in its
Rule 50(a) motions, but the Court will, nonetheless, consider it because Kolcraft failed to
object.
                                            29
Artsana asserts that Bernatowicz’s analysis was fundamentally flawed because it

relied on his estimation that one-third of the incremental profit of Artsana’s product

should be attributed to the patented features. Def.’s Rule 50(b) Mot. at 21-23. Artsana

takes issue with this estimate because the Court prohibited Bernatowicz from relying

on that same apportionment calculation to determine the baseline royalty rate in his

analysis. R. 343, Pre-Pretrial Conference Order at 5. The Court explained that

“[a]lthough Bernatowicz discusses the value added by the patented features in

abstract terms… he does not explain how those advantages translate to the one-third

apportionment number he chose.” Id. So the Court specifically excluded testimony

“about the one-third apportionment figure, or any conclusions flowing from that

figure.” Id.

       After excluding that evidence, the Court invited both sides to file position

papers on the issue. Pre-Pretrial Conference Order at 6. Along with its position paper,

Kolcraft filed an amended report from Bernatowicz that included an entirely different

methodology for calculating the baseline royalty rate. R. 347.2, Bernatowicz Supp.

Report at 8-9. In a separately filed declaration, Bernatowicz also provided additional

justification and evidence for his use of the 33% apportionment rate. R. 347.5,

Bernatowicz Dec. at 1-2. The Court decided it would allow the filing of the

supplemental report, but also gave Artsana another opportunity to depose

Bernatowicz on his new report and declaration. R. 349, Bernatowicz Order at 3.

       At trial, Artsana asserted that Bernatowicz continued to rely on the 33%

apportionment rate in his supplemental report and sought to impeach him with this



                                          30
fact on cross-examination. Trial Tr. at 345:12-19. The Court determined that Artsana

could ask Bernatowicz (1) if he “authored a first report, in which he decided to

apportion one-third of the incremental profit to the patented features,” and (2) “isn’t

it true the Court entered an order that excluded the first report because the report

did not adequately explain how the patented features result in a one-third

apportionment.” Id. at 350:8-20. When Bernatowicz testified about his estimation of

the baseline royalty rate on direct examination, he did not mention the 33%

apportionment rate. Id. at 541:18-543:20, 544:25-551:2. But, when he got to Georgia-

Pacific Factors 12 and 13, he began to discuss the analysis he laid out in his

declaration that supported the 33% apportionment figure. Id. at 557:5-18.

      Artsana objected to this testimony because the declaration was not part of

Bernatowicz’s expert report and his analysis of Factors 12 and 13 relied on the

excluded 33%-apportionment figure. Trial Tr. at 557:24-558:4. At a sidebar

conference, the Court explained that the objection presented a “close call,” because

Kolcraft seemed to be sneaking in the apportionment through the back door. Id. at

558:22-559:14. Ultimately, however, the Court overruled the objection and allowed

Bernatowicz to testify about the apportionment figure in the context of the Georgia-

Pacific factors because: (1) Artsana was on sufficient notice that Bernatowicz might

testify about the apportionment number, as it was referenced in the supplemental

report and explained in his declaration; (2) Artsana failed to question Bernatowicz on

the apportionment number at his deposition; and (3) the apportionment number was

properly relied on in relation to the Georgia-Pacific factors because less detail is



                                          31
required in that analysis in comparison to the determination of the baseline royalty

rate. Id. at 562:18-563:7.

       These justifications still hold post-verdict. Bernatowicz’s supplemental report

and declaration made clear that, with the additional support he provided, he would

try to testify on the apportionment rate, even after the exclusion of his first report. It

was up to Artsana to question Bernatowicz about his analysis and estimation of the

33% number at his deposition. Although this still presents a close call, the

apportionment number was appropriately used in Bernatowicz’s Georgia-Pacific

analysis, because those fifteen factors are all applied to the underlying premise of the

baseline royalty rate. Moreover, Artsana highlighted the flaws in Bernatowicz’s

apportionment     estimation—and      his   overall   damages    calculation—on    cross-

examination. Trial Tr. at 615:13-621:8. In sum, Bernatowicz’s apportionment figure

was properly presented to the jury as part of his Georgia-Pacific analysis, and the

jury was free to credit it.

                        8. Damages on Method Claims 28-31

       Artsana asserts that the damages award must be overturned because Kolcraft

presented no evidence to “quantify the extent to which the accused method [in claims

28-31] is actually practiced by users of the Artsana Products.” Def.’s Rule 50(b) Mot.

at 23. Like Artsana’s other arguments on Claims 28-31, this overstates Kolcraft’s

evidentiary burden. There is no requirement “that damages in all circumstances be

limited to specific instances of infringement proven with direct evidence.” Lucent, 580

F.3d 1334. Here, Kolcraft presented direct evidence that the original design was used

in a way that infringed Claims 28-31. Trial Tr. at 367:19-368:19. The jury was free to
                                            32
infer from this evidence and their own common sense about the product that it was

used this way by pretty much every other consumer. As the Court explained in its

summary judgment opinion, “the appeal of the accused products is their ability to

practice the methods described in Claims 28-31.” R. 338, Summary Judgment Op. at

14-15. This was a sufficient basis for the jury to award damages on Claims 28-31.

                         9. Damages Prior to June 3, 2009

      In its Rule 50(a) motions, Artsana argued that Kolcraft could not establish

damages before June 3, 2009—the date the Complaint was filed—because that was

the earliest they had actual notice of the ‘993 patent. Def.’s Rule 50(a) Mot. at 20;

Def.’s Renewed 50(a) Mot. at 20. Artsana abandoned this argument in its post-verdict

motion, likely because Kolcraft presented evidence that Koltun told Mansker about

the patent at least a few months before the Complaint was filed, and the jury must

have found that to be true. That evidence was enough to establish damages prior to

the date of the Complaint.

                                   10. Inventorship

      Artsana’s final argument in its Rule 50(a) motions was that the ’993 patent

failed to identify the correct inventors. Def.’s Rule 50(a) Mot. at 23; Def.’s Renewed

50(a) Mot. at 23. This argument was likewise abandoned in Artsana’s Rule 50(b)

motion. In any event, Artsana faces an uphill battle in challenging inventorship, and

“must meet the heavy burden of proving its case by clear and convincing evidence.”

Eli Lilly & Co. v. Aradigm Corp., 376 F.3d 1352, 1358 (Fed. Cir. 2004). Artsana has

not met that burden. It fails to cite to any exhibits or portions of the record to support

its argument. Without more, the jury’s verdict will not be disturbed.

                                           33
                          B. Defendant’s Rule 59 Motion

      Along with its Rule 50 motions, Artsana moved for a new trial under Rule 59.

Def.’s Mot. New Trial. Artsana asserts several arguments in support of this motion.

                                   1. Jury Verdict

      Artsana first argues that a new trial is warranted because the verdict is

against the manifest weight of the evidence. Def.’s Mot. New Trial at 2. In support,

Artsana refers back to its Rule 50(b) motion. Id. at n. 2. Artsana also points out that,

in assessing a new-trial motion, the Court may consider the credibility of the

witnesses and the strength of the facts put forth at trial (in contrast to a Rule 50

motion for judgment as a matter of law). Id. at 2 (citing Mejia, 650 F.3d at 634). To

the extent this argument is even preserved in light of its sparse presentation, there

is nothing about the credibility of the witnesses or strength of the evidence that leads

to a different outcome than Artsana’s Rule 50 motion.

            2. Bernatowicz’s Supplemental Report and Testimony

      Artsana next objects to the allowance of Bernatowicz’s supplemental expert

report and his trial testimony. Def.’s Mot. New Trial at 3-7. Like many of its

objections, Artsana has divided this one into two parts.

      First, Artsana asserts that, under Federal Rule of Civil Procedure 16(b),

Kolcraft was required to show “good cause” to submit the supplemental report, which

Kolcraft allegedy failed to do. Def.’s Mot. New Trial at 4 (citing Fed. R. Civ. P.

16(b)(4)). But the admission of a late expert disclosure is governed by Federal Rule of

Civil Procedure 37, not Rule 16. See Karum Holdings LLC v. Lowe’s Companies

Incorporated, 895 F.3d 944, 951-52 (7th Cir. 2018) (affirming application of Rule

                                          34
37(c)(1) to exclude delayed expert disclosure). There is no good cause requirement

under Rule 37(c)(1). Rather, the “exclusion of non-disclosed [expert] evidence is

automatic and mandatory under Rule 37(c)(1) unless non-disclosure was justified or

harmless.” Id. at 951. So, the Court applied the governing standard in Rule 37(c)(1)

and minimized any prejudice from the late disclosure, including ordering Kolcraft to

bear deposition costs. Bernatowicz Order at 3. The Court also pushed back the trial

schedule to give Artsana time to review the new report, file a response, and depose

Bernatowicz. Id. Although the timing was still tight, there was very little information

or analysis in the supplemental report that was brand new to Artsana or its expert.

As a result, the admission of the supplemental report was authorized.9

       Second, Artsana argues that the supplemental report and Bernatowicz’s

testimony failed to establish the Graco license as comparable and was, thus,

improperly admitted at trial. Def.’s Mot. New Trial at 6-7. As already discussed, the

jury was free to find that any differences between the Graco license and the

hypothetical license between Kolcraft and Artsana were outweighed by the

similarities between the two—including that the two involved the same patent, the



       9Artsana   objects to the admission of Bernatowicz’s supplemental report on the
separate but related ground that the supplement violated Local Patent Rule 5.3, which
requires a showing of “good cause that the amendment or supplementation could not
reasonably have been made earlier.” Mot. for New Trial at 4 (quoting LPR 5.3). “Local patent
rules are essentially a series of case management orders that fall within a district court’s
broad power to control its docket and enforce its order.” Keranos, LLC v. Silicon Storage
Tech., Inc., 797 F.3d 1025, 1035 (Fed. Cir. 2015). The Court has broad discretion to enforce
the Local Patent Rules. Oil-Dri Corp. of America v. Nestle Purina PetCare Co., 2018 WL
3130943, at *4 (N.D. Ill. June 26, 2018) (citing Accent Packaging, Inc. v. Leggett & Platt, Inc.,
707 F.3d 1318, 1329 (Fed. Cir. 2013)). As a result, and because the admission of the
supplemental report was proper under the Federal Rules of Civil Procedure, the Court
upholds its prior decision.
                                               35
same licensor, and the same individual negotiator for Kolcraft. The introduction of

the Graco license does not warrant a new trial.

                      3. Georgia-Pacific Factors 12 and 13

      Artsana’s third argument for a new trial is that Bernatowicz should not have

been allowed to rely on his 33% apportionment figure when analyzing Georgia-Pacific

factors 12 and 13. Def.’s Mot. for New Trial at 7-8. Although Artsana made multiple

objections to this testimony, and it was not an obvious call from the Court’s

perspective, the admission of the testimony was not so unfair as to warrant a new

trial. As previously discussed, Artsana was on notice that Kolcraft might seek to

admit Bernatowicz’s apportionment estimation based on his supplemental report and

declaration. Artsana also had the chance to depose Bernatowicz about that figure.

The apportionment estimation was also properly used in the Georgia-Pacific analysis,

even though it was not sufficient to support Bernatowicz’s initial baseline royalty

estimate, because less detail is required when applying the Georgia-Pacific factors.

Finally, Artsana had the opportunity to expose any flaws in the apportionment

analysis at trial during its cross-examination of Bernatowicz and its direct

examination of Chapman. This contention too does not support a new trial.

                            4. Mansker’s Phone Call

      At trial, the Court allowed Koltun, Kolcraft’s President and CEO, to testify

about a phone call that he made to Mansker, Artsana’s CEO, about the ’993 patent,

as well as an alleged return phone call Mansker made to Koltun. Trial Tr. at 162:3-

166:20. Artsana objects to the admission of this evidence because Kolcraft allegedly

failed to properly notify Artsana about this return phone call in its answers to

                                         36
interrogatories. Def.’s Mot. New Trial at 8-9. This argument fails to move the needle

for Artsana. First, as the Court articulated at trial, Kolcraft did not commit any

discovery violation. Trial Tr. at 164:24-165:24. Artsana was unable to point to an

interrogatory it served that would have covered Mansker’s call to Koltun, meaning

the Court was not able to conclude that Kolcraft had committed a discovery violation.

Id. at 165:18-24. Artsana also could not say for sure whether this call came up at

Koltun’s deposition. Id. at 166:7-14. So there was no record evidence that Koltun

denied receiving a return phone call from Mansker or even gave an evasive answer

on the topic.10 As the Court pointed out at the time, Artsana should have requested

to reopen Koltun’s deposition to explore the substance of Mansker’s phone call. Id. at

166:15-20. Without establishing a discovery violation, the evidence was properly

allowed at trial.

                           5. Evidence of Unasserted Claims

       Artsana asserts that it is entitled to a new trial because the Court precluded

reference to the unasserted claims of the ’993 Patent, and particularly the PTO’s

reexamination of those claims. Def.’s Mot. New Trial at 9-11. Kolcraft initially

asserted these claims against Artsana in its first complaint, and Artsana’s

reexamination resulted in amendments to all of them. Id. at 9. Evidence of this,



       10If anything, the evidence in the record seems to show that Kolcraft properly disclosed
the communication between Koltun and Mansker. In Kolcraft’s Response to Artsana’s Third
Set of Interrogatories, it stated that “Artsana was put on notice of its infringement of the ‘993
patent at least as early as May 2009 through a communication between Tom Kulton and
Greg Mansker, during which Mr. Koltun informed Mr. Mansker about the ’993 patent and
Artsana’s infringement.” DTX-313, Kolcraft’s Resp. to 3d Rogs, ¶ 20. That being said, Kolcraft
failed to cite to this in their response to Artsana’s motion for a new trial, so the Court will
not base its decision on this interrogatory answer.
                                               37
according to Artsana, was relevant to Kolcraft’s claim for willful infringement

because it tends to undermine Kolcraft’s argument that the reexamination was a

litigation tactic used to delay the lawsuit. Id. at 9-10.

       As the Court explained in its prior decisions, “Artsana’s good-faith belief that

it was not infringing other claims is not relevant to whether Artsana willfully

infringed the asserted claims.” Pre-Pretrial Conference Order at 3. To make that type

of argument would violate Federal Rule of Evidence 404(a). The evidence was also

properly excluded for the independent reason that it presented a problem under

Federal Rule of Evidence 403. Any probative value was vastly outweighed by the

potential for undue delay and jury confusion—especially in an already complex patent

trial—because to truly evaluate the proposed evidence, the jury would have to hear a

lot more about the other claims.11

      6. References to Travelin’ Tot Product as the “Patented Product”

       Next, Artsana argues that Kolcraft’s references to the Travelin’ Tot product as

the “patented product” were confusing to the jury and warrant a new trial. Def.’s Mot.

New Trial at 11-12. Artsana admits that Kolcraft made only three references to the

“patented product” throughout the trial. R. 457, Def.’s Reply Mot. New Trial at 7

(citing Trial Tr. at 191:21-24, 293:11-13, 773:25-774:4). This is not enough to be



       11  Artsana also argues that Kolcraft’s patent expert, Nicholas Godici, should not have
been allowed to testify that “’substantially all’ of the prior art relied on in Artsana’s
contentions were already rejected by the PTO and the claims were patentable.” Def.’s Mot.
New Trial at 11. It is not clear that Godici ever made that point. Instead, when referencing
the original patent, he explained that the list of prior art presented at trial amounted to “all
U.S. patents that were under consideration by the examiner during the examination of the
‘993.” Trial Tr. at 415:23-25. But, regardless, Artsana did not object to this specific testimony
at trial, so the argument is forfeited.
                                               38
prejudicial to Artsana. The term itself is hardly prejudicial, as it is clearly shorthand

for a product that was eventually patented, albeit after Artsana produced its first

Lullaby product. What’s more, both parties went to great lengths to clarify the actual

issuance date of the patent. Nor was it prejudicial to allow Kolcraft to show the

Travelin’ Tot product during its opening statement. As the Court explained to

Artsana at the time, demonstratives used in opening arguments are “not evidence,”

and, by using it, Kolcraft was “taking the risk” that it would not be allowed in later

on. Trial Tr. at 96:25-97:4. Neither of these evidentiary decisions warrant a new trial.

                  7. Jury Instruction on Willful Infringement

      Artsana further argues that a new trial must be awarded because the Court

improperly instructed the jury on willful infringement. Def.’s Mot. New Trial at 13-

15. The Court must look to Federal Circuit law to determine if a jury instruction on

an issue of patent law is erroneous. Sulzer Textil A.G. v. Picanol N.V., 358 F.3d 1356,

1363 (Fed. Cir. 2004). “[A] jury verdict will be set aside, based on erroneous jury

instructions, if the party seeking to set aside the verdict can establish that those

instructions were legally erroneous, and that the errors had prejudicial effect.”

Bettcher Industries v. Bunzl USA, Inc., 661 F.3d 629, 641 (Fed. Cir. 2011) (cleaned

up). Prejudicial error occurs when it is “inconsistent with substantial justice.” Id. at

641-42 (cleaned up). Even where an error has occurred, though, if the error is

harmless or was cured by another instruction, “a new trial would be mere waste and

affirmance of the judgment is required.” Id. at 642 (cleaned up).

      Artsana’s argument here is unpersuasive because it has not explained why the

willfulness instruction was legally flawed. Artsana takes issue with the Court’s
                                           39
decision to modify the American Intellectual Property Law Association’s model

instruction on willful infringement in the following ways: (1) adding the words “but

need not” in the following phrase “Some of the circumstances you may, but need not,

consider include;” (2) removing the phrase “malicious, wanton, deliberate, consciously

wrongful, flagrant, or in bad faith” as a factor for the jury to consider; and (3) adding

the phrase “whether or not defendant intentionally copied a product or a method of

plaintiff’s that is covered by the ’993 patent” as a factor for the jury to consider. Def.’s

Reply Mot. New Trial at 9-10. But none of these changes are contrary to Federal

Circuit law, nor did they present a risk of juror confusion.

       First, the addition of “but need not” to the term “may” barely changes the

meaning of the term “may” in the first place. And it certainly does not signal that the

jury need not consider the totality of the circumstances, because it was specifically

instructed to do so. Trial Tr. at 947:6-9. The point of “but need not” is to ensure the

jury understands that it is up to them to decide whether the particular circumstance

even existed, as well as to the decide the strength of the probative force. Second,

removing the phrase “malicious, wanton, deliberate, consciously wrongful, flagrant,

or in bad faith” did not modify the overall meaning of the instruction. The jury was

still instructed that the plaintiff needed to “intentionally infringe” the patent, and

that it could not find willfulness “merely because the defendant knew about the

patent without more.” Id. at 946:23-947:3. In other words, contrary to Artsana’s

argument, the jury knew how to “determin[e] what type of knowing infringement

rises to the level of willfulness.” Def.’s Reply Mot. New Trial at 10. Nor does the



                                            40
instruction conflict with the holding in Halo. There, the Supreme Court explained

that enhanced damages are warranted when the defendant’s conduct is “willful,

wanton, malicious, bad-faith, deliberate, consciously wrongful, flagrant or—indeed—

characteristic of a pirate.” Halo Electronics, Inc., 136 S.Ct. at 1932. The Court’s

willfulness instruction at the beginning of the trial makes clear that the jury needed

to find Artsana’s conduct “consciously wrongful” or “deliberate.” Trial Tr. at 110:25-

111:4. And the final instruction reiterated that the infringement needed to be

intentional. Id. at 947:4-5. As previously explained in deciding what instructions to

give, the Court removed unnecessarily duplicative and vague terms from what would

have been a string of adjectives. As Halo’s reference to a “pirate” colorfully

demonstrates, trial courts are not required to explain legal concepts to non-lawyer

jurors via the verbatim words from Federal Circuit or Supreme Court opinions that

are intended to describe concepts for the bench and the bar (unless, of course, the

higher courts are specifically and expressly providing the wording of jury

instructions, an occasion that trial courts always cheer).

      Finally, instructing the jury to consider “whether or not defendant

intentionally copied a product or a method of plaintiff’s that is covered by the ’993

patent” actually reinforces the standard articulated in Halo, which is that willfulness

requires something more than mere knowledge of the patent. No new trial is

warranted for any instructional error.

                              8. Claim Construction

      Artsana’s next argument is that the Court “rendered erroneous claim

constructions that prejudiced Artsana’s case on infringement, invalidity, or both.”
                                          41
Def.’s Mot. New Trial at 15-18. Artsana’s briefing on this argument amounts to little

more than a motion to reconsider the Court’s prior claim construction opinions. 9/2/16

Claim Const. Order; R. 285. 4/13/18 Claim Const. Order. In those opinions, the Court

considered and rejected Artsana’s alternative constructions. Artsana now cites to its

previous briefing on the issue, but absent anything new, the Court will not reconsider

its previous constructions.

      To be sure, Artsana argues that the trial testimony demonstrates that the

constructions were erroneous. Def.’s Mot. New Trial at 16. But Artsana only cites to

testimony from its own expert, who restated the same argument Artsana made at the

claim-construction stage. Id. at 17 (citing Drobinski’s testimony that Claim 20 failed

to describe the device in any detail, and the use of the term “connectors” rendered the

claim indefinite). And Kolcraft managed to undermine this testimony on cross-

examination by pointing out that Drobinski’s opinion put him at odds with four patent

examiners and three administrative law judges in the Patent Office. Trial Tr. at

774:11-775:9. The jury was free to discredit Drobinski’s testimony.

                                      9. Damages

      Artsana’s final argument for a new trial is that the jury’s damages award was

excessive and not sufficiently supported by the evidence presented at trial. Def.’s Mot.

New Trial at 19-21. If the Court declines to award a new trial, then Artsana

alternatively advocates for a remittitur of the award. Id. at 22. The Court may vacate

a jury’s damages award only if it is “against the clear or great weight of the evidence.”

Unisplay, 69 F.3d at 517. But “any rate determined by the trier of fact must be

supported by relevant evidence in the record.” Id. By statute, a patentee whose patent
                                           42
has been infringed is entitled to damages “adequate to compensate for the

infringement but in no event less than a reasonable royalty for the use made of the

invention by the infringer, together with the interest and costs as fixed by the court.”

35 U.S.C. § 284. It was Kolcraft’s burden to prove damages by a preponderance of the

evidence. Oiness v. Walgreen Co., 88 F.3d 1025, 1029 (Fed. Cir. 1996).

      This is a very close question. Unlike when deciding the Rule 50 motion, the

Court defers less to the jury in assessing the new-trial motion, and is permitted to

weigh the comparative strength of the evidence. Here, as already detailed at length,

Kolcraft sought damages based on a reasonable royalty rate and presented evidence

of the factors set out in Georgia-Pacific Corp. as support for its estimation. The

elephant in the room is that the jury awarded damages at a rate of 7.7%, which is

higher than the 5.8% proposed by Bernatowicz and Kolcraft’s counsel during closing

arguments. It would go without saying that a jury does not typically give more money

than what the plaintiff asks for. At the end of the day, however, the Court cannot say

that the 7.7% rate is against the manifest weight of the evidence.

      First, as noted earlier, it is not as if the jury picked 7.7% out of thin air: this is

the rate resulting from Bernatowicz’s analysis of Georgia-Pacific Factors 12 and 13,

namely, (12) the part of the profit or selling price that is customary to allow for the

use of the invention; and (13) the part of the realizable corresponding profit that

should be credited to the invention. Trial Tr. at 577:22-578:1. The jury also could rely

on Bernatowicz’s opinion that the 5.8% rate was the “minimum amount of damages”

that would compensate Kolcraft. Id. at 579:2-14. This opinion sprung from



                                            43
Bernatowicz’s explanation that the Graco license (which was a 5% royalty rate) was

“conservative,” because it was negotiated as part of a settlement agreement between

two parties engaged in active litigation. Id. at 546:22-549:10 (“So as I developed this

baseline royalty rate, I looked for the best licensing evidence, found it in the ’993

Graco license, realizing that it was conservative and likely less than full value.”). Put

another way, it was not manifestly wrong for the jury to conclude that the rate should

be north of 5.8%, and with that premise in place, then rely on the 7.7% analysis of

Factors 12 and 13. After all, Kolcraft’s creativity in designing a play gym that was

easy to transport and to store could readily be viewed by the jury as a key innovation

that differentiated the patent from other products, which is what Factors 12 and 13

are getting at. Ultimately, though the question is close, the Court affirms the jury’s

damages award.

                       C. Motion for Permanent Injunction

      With the verdict intact, it is time to turn to Kolcraft’s motions. Kolcraft first

moves for a permanent injunction under Federal Rule of Civil Procedure 65. R. 438,

Pl.’s PI Mot. Kolcraft argues that Artsana must be enjoined from “making, using,

selling, offering to sell, distributing, importing, advertising, and/or promoting” the

Lullaby products within the United States because Artsana has disregarded the jury

verdict to date. Id. at 1, 34. Federal courts have long required a plaintiff seeking a

permanent injunction to show four things: (1) the plaintiff has suffered an irreparable

injury; (2) remedies available at law, like monetary damages, are inadequate to

compensate for the injury; (3) considering the balance of hardships between the



                                           44
plaintiff and defendant, a remedy in equity is warranted; and (4) a permanent

injunction is in the public’s best interest. eBay, 547 U.S. at 391.

             1. Irreparable Injury and Remedies Available at Law

      Beginning with the first and second elements—irreparable harm and

inadequacy of money damages—Kolcraft argues that it is not enough that Artsana

alleges that it has stopped selling Lullaby products. Pl.’s PI Mot. at 2-3. Kolcraft

instead contends that it is sure to suffer irreparable harm unless there is persuasive

evidence that further infringement will not take place. Id. at 2 (quoting Black &

Decker v. Robert Bosch Tool Corp., 2006 WL 3446144, at *3 (N.D. Ill. Nov. 29, 2006)).

Kolcraft further asserts that there is evidence that infringement is still currently

happening. Pl.’s PI Mot. at 3. CEO Koltun testified at trial that he was able to find

Lullaby products sold on some e-commerce websites, Trial Tr. at 178:1-9, and Kolcraft

asserts that Artsana continued to provide instruction manuals for the Lullaby

products on its website, Pl.’s PI Mot. at 3.

      On the last point, the Court was unable to find manuals for the infringing

products on the websites for either Artsana or Chicco, but the fact that the accused

Lullaby products were sold on e-commerce websites after Artsana ceased making

them is relevant. Artsana has also not presented any evidence that it is incapable of

again producing the Lullaby products. There is no indication that it lacks the capacity

or the capital to produce them or renter the market. This is enough to show that there

is a risk of future infringement. See W.L. Gore & Assoc., Inc. v. Garlock, Inc., 842 F.2d

1275, 1282 (Fed. Cir. 1988), abrogated on other grounds as recognized in Zoltek Corp.

v. U.S., 672 F.3d 1309 (Fed. Cir. 2012); Black & Decker, 2006 WL 3446144, at *4.
                                           45
      In addition, Kolcraft and Artsana are competitors in the same market.

Artsana’s argument that the two cannot be considered competitors because their two

respective products were sold at different price points is not convincing. It is still

likely that Kolcraft lost market share to Artsana when the first Lullaby product was

introduced. Mytee Products, Inc. v. Harris Research, Inc., 439 Fed. App’x 882, 887

(Fed. Cir. 2011) (non-precedential disposition) (“In this case, the district court

rationally concluded that Harris had shown irreparable harm based on its finding

that Mytee and Harris were indirectly competing through their customers.”). The

addition of another very similar product to the market may have also confused

customers or altered Kolcraft’s brand reputation, even if just for the few years that

both products were sold. “[L]oss of market share, brand recognition, and customer

goodwill … may frequently defy attempts at valuation, particularly when the

infringing acts significantly change the relevant market.” i4i Ltd. Partnership v.

Microsoft Corp., 598 F.3d 831, 862 (Fed. Cir. 2010).

      Finally, Kolcraft’s license agreement with Graco does not preclude a

permanent injunction here. “While the fact that a patentee has previously chosen to

license the patent may indicate that a reasonable royalty does compensate for an

infringement, that is but one factor for the district court to consider.” Acumed LLC v.

Stryker Corp., 551 F.3d 1323, 1328 (Fed. Cir. 2008). A reasonable royalty is sufficient

to compensate Kolcraft for Artsana’s past infringement. But there is no adequate

remedy at law for Artsana’s potential future infringement.




                                          46
                              2. Balance of Hardships

      Both parties argue that the balance of hardships tips in its favor, but Kolcraft

has the better argument. Artsana’s witness, Messner, testified at trial that the

company has stopped selling the infringing products and moved away from play yards

with toy gyms altogether. Trial Tr. at 523:10-525:22. He specifically stated that

Artsana’s newest model of the its toy gym, the Lullaby Magic Playard, was designed

to be a “refresh” and was selling quite well. Id. at 524:17-525:17. This significantly

undermines Artsana’s argument that it will be burdened by a permanent injunction.

It clearly no longer relies on sales of the infringing product and is not at risk of going

out of business or even losing any nominal amount of money from sales as a result of

the injunction. This is enough to tip the scales in favor of Kolcraft. See Douglas

Dynamics, LLC v. Buyers Products Co., 717 F.3d 1336, 1345 (Fed. Cir. 2013); Black

& Decker, 2006 WL 3446144, at *5.

                                  3. Public Interest

      The final factor is whether the permanent injunction would be in the best

interest of the public. The Federal Circuit has long held that public policy favors the

enforcement of patent rights. See Abbott Labs. v. Andrx Pharms., Inc., 452 F.3d 1331,

1348 (Fed. Cir. 2006); PPG Indus., Inc. v. Guardian Indus., Corp., 75 F.3d 1558, 1567

(Fed. Cir. 1996). This again favors issuing a permanent injunction. But it is worth

noting that there are times when an injunction may be contrary to health or safety

concerns, and thus undermine the public interest. That is the case for one aspect of

Kolcraft’s requested injunction: that the Court enjoin Artsana from providing

instruction manuals for the discontinued infringing products on its website. As

                                           47
already mentioned, the Court was unable to find these on Artsana’s current website.

But if Artsana decides to make them accessible, whether online or in response to a

consumer’s request, providing the manual would serve the public interest: the

manuals provide numerous warnings and safety information. Trial Tr. at 515:10-

519:3. For this reason, Artsana should not be enjoined from posting manuals online

or otherwise providing them to the public.

      In sum, Kolcraft has demonstrated that it will suffer an irreparable injury

without an injunction, the available remedies at law are inadequate, the balance of

hardships weighs in its favor, and an injunction will serve the public interest (with

the exception on the manuals discussed above). The Court thus permanently enjoins

Artsana from making, using, selling, offering to sell, distributing, importing,

advertising, or promoting the infringing products, represented by PTX-7, PTX-8,

PTX-9, and DTX-296. But Artsana remains free to continue to provide instruction

manuals for those products.

                      D. Motion for Prejudgment Interest

      Kolcraft argues that an award of prejudgment interest is necessary to make it

whole. Pl.’s Mot. Prejudgment Int. at 1 (quoting Gen. Motors Corp. v. Devex Corp.,

461 U.S. 648, 655 (1983)). Awarding prejudgment interest is the default in patent

cases. Crystal Semiconductor Corp., 246 F.3d at 1361 (describing prejudgment

interest as the rule, not the exception). But the Court may decline to award it in

certain circumstances, including when the patentee unduly delays prosecuting the

infringement. Id. Artsana argues that, here, Kolcraft delayed in bringing this



                                         48
litigation and, as a result, is not entitled to prejudgment interest. R. 427, Def.’s Opp.

Prejudgment Int. at 3.

      The one year that passed between the issuance of the ’993 patent in May 2008

and the filing of this lawsuit in June 2009 does not justify forgoing prejudgment

interest. See Bio-Rad Labs, Inc. v. Nicolet Instrument Corp., 807 F.2d 964, 968 (Fed.

Cir. 1986) (holding that a complaint filed one year after the first instance of

infringement did not represent undue delay). This case is distinguishable from those

in which the Federal Circuit declined to award prejudgment interest. For example,

in Crystal Semiconductor Corp., the patentee waited two years after discovering

infringement before suing the defendant. 246 F.3d at 1344. There was also persuasive

evidence that the delay was in fact both a business and litigation tactic, as the

patentee sent letters to dozens of other companies about potential infringement

before setting its sights on the defendant. Id. at 1362. Considering this, the Federal

Circuit determined that the “delay was self-serving and resulted in prejudice to the

defendants.” Id.

      There is nothing like that here. There is no evidence that Kolcraft

unreasonably delayed suing Artsana to bolster its litigation position or pad its bottom

line. Nor is there evidence that Artsana was prejudiced in any unusual way by

Kolcraft’s decision to wait one year to file suit. Lummus Indus., Inc. v. D.M. & E.

Corp., 862 F.2d 267, 275 (Fed. Cir. 1988) (delays by the patentee do not justify

denying prejudgment interest “absent prejudice to the Defendants”). Moreover,




                                           49
Artsana contributed to the delay when it moved for reexamination of the patent.

There is no basis to deny prejudgment interest.

      The parties also disagree about the appropriate prejudgment interest rate to

apply. Kolcraft urges the Court to apply the prime rate and to compound interest

monthly. Pl.’s Mot. Prejudgment Int. at 4. Artsana, on the other hand, argues that

prejudgment interest should be based on the T-bill rate and compounded annually.

Def.’s Opp. Prejudgment Int. at 4-8. “A trial court is afforded wide latitude in the

selection of interest rates and may award interest at or above the prime rate.”

Uniroyal, Inc. v. Rudkin-Wiley Corp., 939 F.2d 1540, 1545 (Fed. Cir. 1991) (cleaned

up). Although relevant, a patentee is not required to show that it borrowed at the

prime rate, or higher, in order to win prejudgment interest at that rate. Id. In any

event, Kolcraft has provided some evidence that it had to borrow money at a rate

higher than the prime rate on at least three occasions between 2008 and 2013. R.

429.3, Koltun Aff. ¶¶ 5-6. This is persuasive evidence that the prime rate should be

applied.

      The Court is not persuaded by Artsana’s argument that the T-Bill rate is

appropriate because there is little risk of Artsana defaulting on its obligations.

Although Artsana’s parent company appears to be well funded, the judgment will be

imposed on Artsana, not the parent company. And even if that was not the case, the

evidence that Kolcraft borrowed at a rate higher than the prime rate is enough to

justify the prime rate, regardless of Artsana’s ability to pay, because the evidence

establishes a “causal connection between [the] borrowing and the loss of the use of



                                        50
the money awarded as a result of [Artsana’s] infringement.” Laitram Corp. v. NEC

Corp., 115 F.3d 947, 955 (Fed. Cir. 1997); see also Chamberlain Group, Inc. v.

Techtronic Industries Co., Ltd., 315 F.Supp.3d 977, 1015-16 (N.D. Ill. 2018) (awarding

prejudgment interest at T-bill rate because the patentee made no showing that it

borrowed money at a higher rate or what that rate was).

      Finally, contrary to both parties’ request, interest will be compounded

quarterly. In its license agreement with Kolcraft, Graco committed to making

quarterly payments in the event it sold any of its allegedly infringing products. DTX-

251, Graco License Agmt ¶ 7(c). Artsana should be held to the same parameters.

Because neither party calculated the total amount of prejudgment interest based on

the prime rate compounded quarterly, the parties shall file a joint statement on the

correct amount by September 16, 2019.

              E. Motion for Enhanced Damages, Attorney’s Fees,
                         and Post-Judgment Interest

      Kolcraft’s last motion is a request for enhanced damages, attorneys’ fees, and

post-judgment interest. Pl.’s Mot. Enhanced Dam. Beginning with its first request,

enhanced damages are reserved for “egregious cases of culpable behavior.” Halo

Elecs., 136 S. Ct. at 1932. Even when a jury returns a verdict finding willfulness,

enhanced damages are not automatic. WCM Indus., Inc. v. IPS Corp., 721 Fed. App’x

959, 972 (Fed. Cir. 2018). “As with any exercise of discretion, courts should continue

to take into account the particular circumstances of each case in deciding whether to

award damages, and in what amount.” Halo, 136 S. Ct. at 1933. In light of this, many

courts turn to the nine factors laid out in Read Corp. v. Portec, Inc., to help them

                                         51
determine whether enhanced damages are warranted. 970 F.2d 816, 827 (Fed. Cir.

1992); see Presidio Components, Inc. v. Am. Tech. Ceramics Corp., 875 F.3d 1369,

1382-83 (Fed. Cir. 2017).

      Here, four of the Read factors support awarding enhanced damages, one

weighs against it, and four are neutral and have no effect on the analysis. Beginning

with those factors that weigh in favor of enhanced damages, the first factor in Read

is “whether the infringer deliberately copied the ideas of another.” Read Corp, 970

F.2d at 827. This question must be answered yes, because the jury credited Koltun’s

testimony that he notified Artsana about the patent and its likely infringement of it,

yet Artsana kept selling the products. The second factor is “whether the infringer,

when he knew of the other’s patent protection, investigated the scope of the patent

and formed a good-faith belief that it was invalid or that it was not infringed.” Id.

This is a subjective analysis. WCM Indus., Inc., 721 Fed. App’x at 972. The jury, when

they found in favor of willfulness, determined that Artsana did not have a good-faith

belief that the patent was invalid or that they were not infringing it. This makes

sense when Artsana never presented opinion testimony from its patent counsel

supporting its invalidity argument. Pl.’s Mot. Enhanced Damages at 6.

      The sixth factor is the duration of the misconduct. Read Corp, 970 F.2d at 827.

According to the verdict, Artsana willfully infringed Artsana’s products from 2009,

when it was notified of the patent, until 2016, when Artsana discontinued the

infringing Lullaby products. That is a long time to be willfully infringing a patent, so

this factor also weighs in favor of enhanced damages. Lastly, the seventh factor,



                                          52
remedial action by the defendant, also supports an enhanced damages award, albeit

slightly. Id. Artsana did redesign its original Lullaby play yard several times, but all

of the redesigned models continued to infringe the existing patent. In fact, the jury

found that the redesigns continued to willfully infringe the patent. So factors 1, 6,

and 7 all weigh in favor of enhanced damages.

      On the other hand, the fifth factor—the closeness of the case on the question

of willfulness—weighs against enhanced damages. Read Corp, 970 F.2d at 827. The

determination of willful infringement in relation to Artsana’s original design—which

they continued to manufacture after Koltun notified them of the patent—is a

relatively easy call. But Artsana made major changes to its product in October 2009,

when it introduced a version with a new hub. R. 301.1, Longnecker Dec. ¶¶ 14-23.

These redesigned versions of the product were represented by PTX-8 and PTX-9 at

trial. Although the jury ultimately found that Artsana did not undertake these

redesigns in good faith, the issue was highly disputed and a rational jury could have

gone the other way.

      Factors three, four, eight, and nine are all neutral. Kolcraft argues that the

third factor—litigation misconduct—weighs in favor of enhanced damages because

Artsana caused “great cost and disruption to Kolcraft and this Court” for a number

of different reasons. Pl.’s Mot. Enhanced Damages at 7-11; see Read Corp, 970 F.2d

at 827. None of the reasons put forth by Kolcraft justify increasing the damages

award. First, Kolcraft argues that the trial was improperly delayed when Artsana

was given extra time to depose Bernatowicz. Pl.’s Mot. Enhanced Damages at 7-8.



                                          53
Kolcraft omits the true underlying cause of the delay: Kolcraft’s request to submit a

late supplemental report from Bernatowicz. If anyone is to blame for the delay, it is

Kolcraft. Second, although Artsana pursued its non-infringement defense in the face

of strong contrary evidence, the argument was not frivolous. Id. at 8. Next, Artsana’s

request to stay the litigation pending resolution of the reexamination, although

ultimately denied, was not an improper litigation stall tactic. Id. at 8-9. Finally,

Kolcraft’s remaining arguments all amount to accusations that Artsana misled either

the Court or the jury. Id. at 9-11. None of the examples Kolcraft provides amount to

litigation misconduct, and they all seem relatively minor in light of the contentious

relationship between the parties.

      The fourth factor—Artsana’s size and financial condition—also has no impact

on the strength of the argument for enhanced damages. Read Corp, 970 F.2d at 827.

It is worth noting that the parties also discussed Artsana’s financial condition when

arguing Kolcraft’s motion for prejudgment interest. Def.’s Opp. Mot. Prejudgment Int.

at 6; R. 429, Pl.’s Reply Mot. Prejudgment Int. at 10. There, Artsana argued that the

financial condition of its parent company should be factored into the Court’s

assessment, while Kolcraft argued the opposite. The parties reversed their arguments

in the briefing on enhanced damages. Pl.’s Mot. Enhanced Damages at 11; R. 454,

Def.’s Resp. Mot. Enhanced Damages at 13-14. No matter. Like the motion for

prejudgment interest, the Court is unpersuaded that Artsana’s parent company is

relevant to this analysis. There will be no judgment against the parent company, and

Kolcraft has not argued that the corporate veil should be pierced to hold the parent



                                         54
liable. It is Artsana’s financial condition that is at issue here. Artsana is far from a

small business, but Kolcraft has presented no evidence that it is a multi-billion-dollar

operation like its parent. For that reason, this factor neither strengthens or weakens

the case for enhanced damages.

        The eighth and ninth factors both relate to Artsana’s infringement—whether

it was driven by a motivation to harm and whether Artsana attempted to conceal its

behavior, respectively. Read Corp, 970 F.2d at 827. Neither of these factors sway the

analysis in one direction or the other. Although it is true that Artsana and Kolcraft

were direct competitors, it is not clear that Artsana sought to harm Kolcraft

specifically when it began producing the Lullaby products. It instead appears that it

was motivated by a general desire to increase sales and profits. Kolcraft also

withdrew its product from the market shortly after Artsana introduced its Lullaby

line, meaning there was no longer market share to poach directly from Kolcraft.

Likewise, Artsana did not blatantly conceal its infringement. Kolcraft points out that

Artsana must have considered its redesigns insignificant because it did not notify

consumers when they were implemented, and Messner described the changes as

“invisible to consumers.” Trial Tr. at 514:9-11. But Artsana’s decision not to widely

publicize its redesign is not indicative of an attempt to conceal. Consumers are

unlikely to purchase more than one mobile play gym. The need to notify consumers

of changes in design is greatly diminished for this reason. So this factor is neutral as

well.




                                          55
      To sum up, the Read factors weigh slightly in favor of enhancing damages here.

The strongest factors supporting enhanced damages are intentional copying and,

most of all, the duration of the infringement. Ultimately, however, the Read factors

are not exclusive—the bottom line is always to examine the circumstances of the

particular case. Here, with the Read factors weighing only slightly in Kolcraft’s favor,

there is a unique circumstance that dictates, in the Court’s view, rejection of

enhanced damages: the jury’s decision to use the 7.7% royalty rate. Although the

Court has rejected the need for a new trial on damages, the rate still resulted in

almost a half-million dollars more compensation than what Kolcraft asked for. This

premium amount outweighs the slight advantage that the Read factors give to

Kolcraft; the balance flips back in favor of declining enhanced damages.

      Next is Kolcraft’s request for attorneys’ fees. Pl.’s Mot. Enhanced Dam. at 14-

15. Section 285 provides that “[t]he court in exceptional cases may award reasonable

attorney fees to the prevailing party.” 35 U.S.C. § 285. The Supreme Court has

explained that an “exceptional” case is “one that stands out from others with respect

to the substantive strength of a party’s litigating position (considering both the

governing law and the facts of the case) or the unreasonable manner in which the

case was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545,

554 (2014). In determining whether to award attorneys’ fees, a court should consider

“the closeness of the case, the tactics of counsel, the conduct of the parties, and any

other factors that may contribute to a fair allocation of the burdens of litigation as




                                          56
between winner and loser.” S.C. Johnson & Son, Inc. v. Carter–Wallace, Inc., 781 F.2d

198, 201 (Fed. Cir. 1986).

      This case is not exceptional enough for the award of attorney’s fees. It is not

enough to simply point to the verdict on willfulness and demand attorneys’ fees; there

must be additional evidence that the case is unusual. Stryker Corp. v. Zimmer, Inc.,

837 F.3d 1268, 1279 (Fed. Cir. 2016). Although Kolcraft’s victory at trial was decisive,

the overall case—especially on the redesigned versions of the Lullaby product—was

relatively close. And the case was not, in the grand scheme of things, litigated in such

an unreasonable manner that fee-shifting is justified. Yes, the parties were certainly

and unnecessarily contentious, and Artsana has taken a kitchen-sink approach to

many issues. But Artsana and its counsel did not act in a manner that made this case

stand far enough apart from other high-stakes, high-cost litigation. For these reasons,

attorneys’ fees are not warranted.

      Finally, Kolcraft asks for post-judgment interest. Pl.’s Mot. Enhanced Dam. at

15. Artsana did not bother to respond to this request, even to explain that they

concede the point. A professional presentation would have included at least a footnote

acknowledging this request and conceding it, instead of forcing the Court to check,

double-check, and triple-check that it was not addressed at all. Not surprisingly,

Kolcraft’s request is granted. The Court awards Kolcraft post-judgment interest from

September 4, 2018 to the date of payment. Interest is computed daily at a rate equal

to the weekly average 1-year constant maturity Treasury yield, as published by the




                                          57
Board of Governors of the Federal Reserve System, for the calendar week preceding

the date of the judgment, and shall be compounded annually.

                                 IV. Conclusion

      The Court denies Artsana’s motions for judgment as a matter of law and

motion for a new trial. Kolcraft’s motions for a permanent injunction and

prejudgment interest are granted. As noted earlier, the parties’ joint statement on

the amount of prejudgment interest is due by September 16, 2019. Prejudgment

interest applies at the prime rate, compounded quarterly. Kolcraft is also awarded

post-judgment interest, but no enhanced damages or attorneys’ fees shall be granted.



                                                   ENTERED:



                                                         s/Edmond E. Chang
                                                   Honorable Edmond E. Chang
                                                   United States District Judge

DATE: September 6, 2019




                                        58
